DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 has been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 04/09/2020 as modified by the preliminary amendment filed on 04/09/2020. Claims 1-9 are now pending in the present application.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing. 
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Figures 1a and 1b must be shown or the feature(s) canceled from the claim(s).  For example, Figure 1 discloses a computing architecture of a processing radar signal in a detection system including blocks E1 through E3 All figures fail to label (i.e., first step E1 to digitize radar signal, second step E2 to generate spectra via FFT,…etc...). No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 5, and 7-9 are rejected under 35 U.S.C. 102(a) as being anticipated by James Tsui et al. (Hereinafter “Tsui”; “Chapter 17. Multiple Fast Fourier Transform Electronic Warfare Receiver”; 10.1049/SBRA511E_ch17; Publication date December 2015).
	Regarding claims 1 and 8, Tsui discloses a method and a system for processing radar signals in a detection system (Section 17.1; e.g., an electronic warfare (EW) receiver with multiple FFT sizes and determine signal characteristics) comprising at least a computing architecture including at least one memory to store at least one set of signal-related programs and/or data, at least one processor executing said programs (inherency) to implement said method comprising at least:

	a second step to generate spectra from the digitized signals obtained at the first step, via FFT computation (Fig. 17.1 Multiple FFT with frame sizes 64, 256, or 1024 points);
	wherein the FFT computation at the spectra generation step comprises at least a multi-FFT processing comprising at least:
	simultaneous FFT computation of different sizes with automatic selection of said sizes via a selection algorithm (Section 17.4; e.g., The multiple FFT receiver uses multiple frame sizes to analyze data) and (Section 17.5; e.g., the multiple FFT receiver uses both long and short frames simultaneously, it can achieve good time and frequency resolution), from among the sizes stored in memory (Section 17.2 see FFT frame sizes 64, 256, 1024); and
	real-time selection of signals in all spectra resulting from the different FFT computations, performed via a selection algorithm (Section 17.2; e.g., Under a 1.33 Ghz sampling rate, the duration of a 64 point, the 64 point FFT is chosen; Other FFT sizes 235 and 1024 are chosen arbitrarily).
	Regarding claim 2, Tsui discloses the method for processing radar signals according to claim 1, wherein the FFT computation of different sizes with automatic size selection comprises the simultaneous execution of different sub-programs each comprising an FFT algorithm of specific size (Section 17.2; see 64 FFT is chosen).

	Regarding claims 7 and 9, Tsui discloses the method and the system for processing radar signals according to claims 1 and 8, wherein the method also comprises a step to group together signals selected per zone on one same spectrum, to form a multi-FFT spectrum (Section 17.4.2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Baker et al. (US 2002/0159516).
Regarding claim 3, Tsui discloses the method for processing radar signals according to claim 1, wherein the different FFT computations are weighted by a Blackman window, but fails to specifically discloses the different FFT computations are weighted by a Chebyshev window, said window allowing the breakdown into small parts of detected signals which do not result from an FFT computation performed with the adapted FFT size.
	However, Baker discloses the different FFT computations are weighted by a Chebyshev window, said window allowing the breakdown into small parts of detected signals which do not result from an FFT computation performed with the adapted FFT size (paragraphs [0020], [0029]; e.g., Each 16-sample block is weighted with, for example, a 16-point 80 dB Dolph-Chebyshev weight and input to the FFT 442).
Therefore, taking the teachings of Tsui in combination of Baker as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to computing the different FFT are weighted by a Chebyshev window, said window allowing the breakdown into small parts of detected signals which do not result from an FFT computation performed with the adapted FFT size for advantages of compression of bandwidth in order to recreate active portions of the bandwidth at a remote location (Baker: paragraph [0002]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsui in view of Chi-Hao Cheng et al. (Hereinafter “Cheng”; Electronic Warfare Receiver with Multiple FFT Sizes; Cited in IDS).
	Regarding claim 4, Tsui discloses the method for processing radar signals according to claim 1, fails to specifically disclose wherein in the simultaneous FFT computation, the different 
	However, Cheng discloses the different signal detection thresholds associated with the different FFT sizes used and placed in increasing order in the memory, are separated by a constant value of between 4 dB and 10 dB (Section III.B discloses signal detection thresholds associated with various sizes of FFT and separated by a constant value of 6 dB).
Therefore, taking the teachings of Tsui in combination of Cheng as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the different signal detection thresholds associated with the different FFT sizes used and placed in increasing order in the memory, are separated by a constant value of between 4 dB and 10 dB for advantages of improving an FFT based receiver (Cheng: Section I).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 6, the prior arts of records fail to teach, or render obvious, alone or in combination, the method for processing radar signals in a detection system comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 6 and 5 and independent claim 1 that claim 6 depends on. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648